
	
		III
		111th CONGRESS
		1st Session
		S. RES. 95
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2009
			Mr. Harkin (for himself
			 and Mr. Grassley) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Iowa men's
		  wrestling team for winning the 2009 National Collegiate Athletic Association
		  Division I Wrestling Championship.
	
	
		Whereas on March 21, 2009, in St. Louis, Missouri, the
			 University of Iowa Hawkeyes won the 2009 National Collegiate Athletic
			 Association (NCAA) Division I Wrestling Championship with a total of 96.5 team
			 points;
		Whereas the University of Iowa is one of the premier
			 academic institutions in the State of Iowa;
		Whereas the University of Iowa men's wrestling team was
			 ranked number 1 in the Nation upon entering the tournament;
		Whereas the Hawkeyes are back-to-back champions and have
			 won 22 national wrestling titles in the program's history;
		Whereas on March 9, 2009, the Hawkeyes won their second
			 straight Big Ten Championship;
		Whereas University of Iowa wrestling head coach Tom Brands
			 has led the team to 2 straight victories in only 3 years as head coach;
		Whereas the Hawkeyes finished the regular season
			 undefeated for the 12th time in as many years;
			 and
		Whereas University of Iowa students, alumni, faculty, and
			 fans are committed to keeping alive the tradition of wrestling in Iowa and
			 bringing pride to the State of Iowa as well as the University of Iowa: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 University of Iowa Hawkeyes for winning the 2009 NCAA Division I Wrestling
			 Championship; and
			(2)recognizes the
			 achievements and efforts of the wrestlers, coaches, fans, and staff that helped
			 the team to achieve this significant victory.
			
